UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:
                                                               Chapter 11

AURORA COMMERCIAL CORP., et al. 1,                             Case No.: 19-10843-SCC

                                                               (Jointly Adminstered)

                                             Debtors 2.
------------------------------------------------------------X
                                        NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that pursuant to Bankruptcy Rules 2002, 2018, 4001, 9007 And
9010, Carrington Mortgage Services, LLC, by its attorneys, The Margolin & Weinreb Law Group
LLP, by Alan Smikun, Esq., hereby appears in the above-entitled Chapter 11 case and demands
service of all papers and notices of all proceedings herein.

PLEASE TAKE FURTHER NOTICE that the foregoing demand includes, not only the notice
and papers referred to in the Bankruptcy Rules specified above, but also includes, without
limitation, orders and notices of any application, motion, petition, pleading, request, complaint or
demand, whether formal or informal, whether written or oral and whether transmitted or conveyed
by mail, delivery, telephone, or otherwise which affects or seeks to affect in any way, any rights,
claims or interest of Carrington Mortgage Services, LLC.


Dated: Syosset, New York
       June 3, 2019                          THE MARGOLIN & WEINREB LAW GROUP LLP
                                             Attorneys for Carrington Mortgage Services, LLC

                                    By:      /s/ Alan Smikun
                                             Alan Smikun, Esq.
                                             165 Eileen Way
                                             Syosset, New York 11791
                                             (516) 921-3838
                                             alansm@nyfclaw.com


1
  An order has been entered in the case consolidating this case with the case of Aurora Commercial Corp. (19-
10843(SCC)) for the procedural purposes only and providing for its joint administration in accordance with the
terms thereof. The docket in Case No. 19-10843 (SCC) should be consulted for all matters affecting the above listed
case.
2
 The Debtors in these Chapter 11 cases and the last four digits of each Debtor’s federal tax identification number
are as follows: Aurora Commercial Corp. (3416) and Aurora Loan Services, LLC (7742). The Debtors’ corporate
headquarters is located at 277 Park Avenue, 46th Floor, New York 10172.
